Van Brunt, P. J.:
This action was begun on or about January 20, 1896, by the service of a summons and complaint upon the defendant Cantor, as- receiver of the Piqua Club Association, to compel such receiver to transfer upon the books of the company certain shares of stock: upon the surrender of the certificate of stock held' by the plaintiff. One Richard D. Schell, claiming to be the owner of such certificate, obtained an order directing the parties to show cause why he should not be impleaded as a party defendant. TJpon the return day of the order to show cause the attorneys for the plaintiff and the receiver consented that the motion be granted, and two days’ notice of the *366settlement of the order was given. On the 10th of February, 1896, the attorneys for Schell served a proposed order returnable on the thirteenth of February, on which day an order was entered impleading said Schell as á party defendant. Thereafter, on the 14th of February, 1896, the attorney for the receiver served upon the plaintiff a notice of resettlement of such order- returnable on the seventeenth of February, but did not serve any copy of the proposed order. On the seventeenth of February, at the opening of the court, the counsel for the plaintiff was shown a copy of the order proposed by the receiver, and submitted in opposition thereto the complaint herein and a memorandum. Thereafter, and on the eighteenth of- February, an order was entered reciting that all the parties appeared in favor of the order, which (instead of granting the relief prayed for by the order to show cause obtained by Schell, and which was consented to by the parties) substituted Schell as defendant in place of the receiver, and directed Schell to pay ten dollars costs of motion to the receiver.
The attorney for the plaintiff, upon the entry of that order, made & inotion, upon the theory that the order was entered through inadvertence, setting forth these facts, and asking that it be set aside. This motion was denied, and from the order thereupon entered on 4he lYth of March, 1896, this appeal is taken.
It is urged upon the part of the receiver respondent that the appeal. should have been from the order entered on the eighteenth of February and not from the order denying the motion to vacate that order. It is difficult to see how an appeal from the order of the eighteenth of February would lie when it appears upon its face that everybody was in favor of the motion; in other words, that the order was . entered by consent. ¡
• It is a rule of law too well settled to need the citation of authority that an order entered by consent is not appealable. In the case at bar the recital in the order is that everybody appeared in favor of the motion, and it does not appear that anybody opposed. This is in harmony with the claim made by the plaintiff that he had consented tothe-order entered on the thirteenth of February, and that the recital - was correct in respect to that order, but was not correct in respect to the order of February eighteenth; that the parties did not consent to that order, and they had a right to have it set aside and vacated, .so *367that they might be heard as to whether the court should grant relief which, so far as this record shows, had not been asked for by any one; the moving party did not ask for it, and there is nothing to si jw that the defendant receiver was entitled to it.
We think, therefore, that the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Barrett, Rumsey, O’Brien and Ingraham, JJ., concurred.